In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00088-CR



       SAMUEL MOSES WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1424394




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                        MEMORANDUM OPINION
            Following a trial by jury, Samuel Moses Williams was convicted of indecency with a child

by sexual contact and was sentenced to twenty years’ imprisonment. Williams appeals. 1

            Williams’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

            On July14, 2015, counsel mailed to Williams a copy of the brief, the appellate record, and

the motion to withdraw.2 Williams was informed of his right to review the record and file a pro se

response, and he requested an extension of time in which to do so. This Court granted Williams’

request for an extension of time and informed him that any pro se response was due on or before

October 21, 2015. To date, Williams has not filed a pro se response.3



1
 In companion causes numbered 06-15-00086-CR, 06-15-00087-CR, and 06-15-00089-CR, Williams appeals three
other convictions of indecency with a child by sexual contact.
2
    By a September 18, 2015, order, this Court ensured that Williams had sufficient access to the record.

Williams’ last correspondence to the Court represented that he had retained counsel to assist him with the appeal.
3

However, this Court has received no notice from the allegedly retained counsel.

                                                             2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the appellate record, and we agree that no arguable issues support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.4




                                                         Ralph K. Burgess
                                                         Justice

Date Submitted:             November 18, 2015
Date Decided:               November 19, 2015

Do Not Publish




4
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             3